                            Case 21-10371          Doc 27   Filed 04/21/21       Page 1 of 1
Entered: April 21st, 2021
Signed: April 21st, 2021

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                                   In re:     Case No.: 21−10371 − NVA      Chapter: 13

Robin Lynn Godshall
Debtor

             ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE DISMISSED
                         FOR FAILURE TO PAY FILING FEE
                         AND OPPORTUNITY FOR HEARING
Installments of filing fees that are due in accordance with an Order of this Court are unpaid and overdue, as follows:

                                       Due Date                                 Amount

                                       3/22/2021                                $78.25
                                       4/20/2021                                $78.25


It is therefore, by the United States Bankruptcy Court for the District of Maryland,
ORDERED, that the Debtor show cause, if there is any, within fourteen (14) days after the date of entry of this Order,
in a writing filed with the Clerk of the Bankruptcy Court, why this case should not be dismissed for failure to pay the
filing fee. Full payment of the balance of the filing fee in the sum of $156.50, by the same date shall dissolve this
Order. Failure to make these payments within the time allowed, or failure to show cause which the Court considers
adequate, or to request a hearing may result in dismissal of this case without further notice, and a refund of attorney's
fees.

NOTE: Pursuant to Local Bankruptcy Rule 1006−1(a), the Clerk will only accept payment from the Debtor in the
      form of cash, cashier's check, certified check, negotiable money order, or a check drawn on the account of
      the Debtor's attorney of record. Payments should be made payable to Clerk, U.S. Bankruptcy Court.

cc:    Debtor
       Attorney for Debtor − Gary S Poretsky
       Case Trustee − Robert S. Thomas II
       Finance

                                                     End of Order
23x01 (rev. 11/30/2020) − akaniowski
